DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Application No. 16/434638 is listed as a divisional (DIV) of prior application No. 15/250073.  However, application No. 16/434638 currently only has claims drawn to the same invention as that of the claims elected in prior application No. 15/250073 (i.e. “A method of preparing a surgical balloon”).  Therefore, application No. 16/434638 should be a continuation (CON) of prior application No. 15/250073.

Claim Objections
Claim 13 is objected to because of the following informalities:
Claim 13, line 4: “a” between “form” and “surgical”) should be changed to --the--.
Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 13-16 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-4 of prior U.S. Patent No. 10,314,715. This is a statutory double patenting rejection.
Claim 13 recites “A method of preparing a surgical balloon comprising: 
Recovering at least one umbilical cord vessel from a seronegative, healthy female via Cesarean section or vaginal delivery (see lines 1-4 of claim 1 of the patent); and
sealing a first end of the umbilical cord vessel (see line 5 of claim 1 of the patent).
The only difference between claim 13 of the application and claim 1 of the patent is claim 13 of the application also recites “to form a surgical balloon” at the end of line 4.  However, “to form a surgical balloon” is inherent to the steps recited previously in lines 1-4 of claim 13 of the application; therefore, such limitation does not add additional scope to the claim.

Claims 14-16 of the application are identical/coextensive in scope with claims 2-4 of the patent.

Allowable Subject Matter
Claims 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Gibson whose telephone number is (571)270-5274.  The examiner can normally be reached Monday-Thursday ~6:00 A.M. to 4:00 P.M. (CST).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERIC S GIBSON/           Primary Examiner, Art Unit 3775